                   LEE LITIGATION GROUP, PLLC
                          30 East 39th Street, Second Floor
                                  New York, NY 10016
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com



WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                       October 1, 2018
Via Email, U.S. Mail, and ECF
Helene R. Hechtkopf
Hoguet Newman Regal & Kenney, LLP
One Grand Central Place
60 East 42nd Street
48th Floor
New York, NY 10165


                 Re:   West, et al., v. Metro. Transp. Auth., et al.
                       Case No. 18-cv-1743 (WFK)(RML)


Dear Ms. Hechtkopf:

         We are counsel to Plaintiff in the above-captioned action. Please find attached Plaintiff’s
Opposition to Defendant’s Motion to Dismiss. As per Judge Kuntz’s individual rules, we will be
filing this letter today and filing the memorandum once this motion is fully briefed.


Best Regards,

/s/ C.K. Lee
C.K. Lee, Esq.


Encl.
cc: Hon. William F. Kuntz (via ECF, w/o enclosures)
All counsel of record (via ECF, w/o enclosures)
